NUMBER 13-12-00528-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MICHAEL GILLUM,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

       Appellant, Michael Gillum, attempts to appeal his conviction for theft. The trial

court has certified that this is a plea-bargain case, and the defendant has no right of

appeal, and the defendant has waived the right of appeal.         See TEX. R. APP. P.

25.2(a)(2).
       On August 21, 2012, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 13, 2012, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of October, 2012.




                                              2